—Order unanimously reversed on the law without costs and petition dismissed. Memorandum: We conclude that petitioner failed to prove by a preponderance of the evidence that respondent committed a family offense enumerated in Family Court Act § 812. The circumstances surrounding respondent’s actions toward petitioner fail to demonstrate either the requisite element of intent to harass (see, Penal Law former § 240.25; People v Moyer, 27 NY2d 252, 253; cf., Matter of Holcomb v Holcomb, 176 AD2d 409) or that respondent intentionally committed an act which placed petitioner in fear of imminent serious injury (see, Penal Law former § 120.15; People v Vazquez, 136 Misc 2d 1057, 1059). Finally, to the extent that Family Court found that respondent committed a family offense enumerated in section 812 of the Family Court Act against his stepson, the petition did not allege that he committed such offense. (Appeal from Order of Monroe County Family Court, Sciolino, J. — Family Offense.) Present — Green, J. P., Fallon, Boomer, Davis and Boehm, JJ.